Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 10-13 and 18 are allowed. 
Independent claim 10 is allowed because the prior art does not teach or suggest a cable assembly comprising: a long optical cable having a first mating optical connector at a first end and a second mating optical connector at another end, wherein the first mating optical connector and the second mating optical connector are configured to be installed in a wall switchboard; a first multimedia connector cable comprising: a first short optical cable encasing a plurality of optical fibers, the first short optical cable having a proximal end and a distal end, a first electrical connector optically connected to the proximal end of the first short optical cable, the first electrical connector having a first multimedia interface for electrically connecting to a source device, and a first optical connector optically connected to the distal end of the first short optical cable, the first optical connector configured to removable and optically connect to the first mating optical connector; and a second multimedia connector cable comprising: a second short optical cable encasing a plurality of optical fibers, the second short optical cable having a proximal end and a distal end, a second electrical connector optically connected to the proximal end of the second short optical cable, the second electrical connector having a second multimedia interface for electrically connecting to a target device, and a second optical connector optically connected to the distal end of the second short optical cable, wherein both the first electrical connector and the second electrical connector are having a receiving circuitry for converting light signals to electrical signals and a transmitting circuitry for converting electrical signals to the light signals, wherein the receiving circuitry is powered externally, wherein the second multimedia connector cable further comprises a USB cable extending from the receiving circuitry for receiving power through a power source, the first multimedia connector cable and the second multimedia connector cable are short in length than the long optical cable, wherein the first multimedia connector cable and the second multimedia connector are of the same length; in combination with the other recited limitations in the claim. 
Claims 11-13 and 18 are allowable as dependent upon claim 10.
Prior art reference Aronson et al. (2007/0237462; “Aronson”) is the closest prior art of record in this application. However, Aronson does not explicitly disclose the multimedia configuration limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883